DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
A certified copy of the foreign patent application, filed 07/15/2022, has been received, and priority has been established.
The objection to the Specification has been withdrawn in light of the amendment to the specification, filed 10/27/2022.
The objections to the claims have been withdrawn in light of the amendments to the claims, filed 10/27/2022.
The rejections of claims 4-5 and 8-9 under 35 U.S.C. 112(b) have been withdrawn. Examiner notes that the term “stable” is being interpreted to mean a point in time at which the athlete is “set” in position such that they may begin performance at any time, including at the sounding of an alarm or sighting of a visual indicator. 
The rejection of claim10 under 35 U.S.C. 112(b) is maintained, as presented below.
The rejection of claims 8-10 under 35 U.S.C. 101 have been withdrawn in light of the amendments, filed 10/27/2022.
Applicant’s arguments with respect to the rejections of claims 1, 4, and 6-7 under 35 U.S.C. 102(a)(1) in view of Mackovjak have been considered but are moot in light of the new ground of rejection presented below. 
Applicant’s arguments with respect to the rejection of claim 8 under 35 U.S.C. 102(a)(1) in view of Widding have considered but are moot in light of the new ground of rejection, as presented. 
First, Examiner notes that Applicant argues that amended claim 8 is patentable over Mackovjak because this reference fails to teach or suggest the fitting of a curve to a sequence of data, and then using the curve to determine the state of the athlete in the start position, when the first movement took place, as required by claim 8. However, Examiner notes that claim 8 was previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widding, not Mackovjak. 
Notwithstanding, the Applicant argues that neither Widding nor Galli teach recording distance or time-of-flight data (as claimed in claims 2 and 10), nor fitting a curve to the data. Examiner disagrees. Widding teaches recording accelerometer data (m/s2), or time and distance data, similar to the time and distance data collected by a radar (i.e., speed data) (Specification, p. 5, ln. 29-30, other sensors “would generally provide [other] data so the analysis would be different”). Moreover, Widding expressly teaches that various automated systems exist for accurately detecting start time, and thereby false starts, of a runner, wherein the runner’s starting moment is determined by a curve analysis algorithm (Col. 1, ln. 60-Col. 2, ln. 7). Additionally, Gulsen teaches that curve fitting of data in order to analyze and interpret the data is a known technique (p. 1). Accordingly, claim 8 is rejected under 35 U.S.C. 103 over Widding in view of Gulsen.
Examiner notes that Applicant also argues that Fig. 5 of Widding is “simply a representation of the raw data, rather than the statistical technique of fitting a curve to the data” (Remarks, pp. 13-14). However, Examiner notes that the data of Widding is processed similar to the processing of the data as disclosed in the present invention (See, e.g., Specification, pp. 5-6, where the raw values are processed by a processor; Fig. 5, where the data collected by the sensors is depicted, along with a curve representing a best fit of the data).
Examiner further notes that Applicant also argues that, unlike Mackovjak, Galli, and Widding, the present invention is not concerned with reaction time at the start of an event, but rather, is concerned with timing of an individual athlete over a distance without requiring a start signal (Remarks, p. 14). However, Examiner notes that the Specification expressly states that a range of different tests can be conducted by the system in Fig. 1, including time of reaction following a start signal (Specification, p. 3, ln. 17-19; p. 4, ln. 8, 20, where test parameters may include reaction time). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. That is, independent claims 1 and 8 recite “fitting of a predetermined curve” (Emphasis added). The Specification does not disclose a predetermined curve, nor indicate that the fitted curve is predetermined. Instead, it appears from the Specification that the controller fits the curve based on a sequence of time and distance data points collected during the test (Specification, p. 4, where the curve is forced to pass through the collected data points, such that in this case, a quadratic curve is used).
The limitation “in a range of milliseconds” as recited in claim 10 is a relative term which renders the claim indefinite. The limitation “a range of milliseconds” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mackovjak (U.S. Patent 5,897,457 A) in view of Widding et al. (hereinafter “Widding”) (U.S. Patent 6,002,336 A) and Gulsen et al. (hereinafter “Gulsen”).
Regarding claim 1, Mackovjak discloses a system for conducting a performance test of an athlete (Fig. 4), comprising:
a gate which provides status indications for the athlete during the test (Abstract; Fig. 4, #24, audible input; Col. 6, ln. 65-Col. 7, ln. 2, or, where in the start on light sub-mode, a high power LED is momentarily illuminated on a control unit facing the athlete to provide status indications to the athlete),
a sensor which detects movement of the athlete from a start position in response to indications from the gate (Col. 6, ln. 14-16, where an ultrasonic sensor may be placed a measured distance from the athlete to signal when the athlete reaches a selected position from a start position), and 
a controller (Fig. 4, #11) which communicates with the gate and the sensor to conduct the test (Col. 3, ln. 3-6, where the control unit comprises a user interface that includes switches to communicate with/control the LEDs pointed at the athlete (Col. 6, ln. 67), and an ultrasonic or infrared receiver for communicating with the sensor);
wherein the controller receives athlete movement data from the sensor and analyzes the data to determine first movement by the athlete from the start position (Col. 6, ln. 1-12, where a sensor sends signals to the microprocessor which cause the microprocessor to begin measuring the time from a sight or sound signal until the athlete lifts off the floor surface/takes their first movement). 
While Mackovjak does not expressly disclose wherein an analysis of the data by the controller includes fitting of a predetermined curve to a sequence of data points, and calculating a point of first movement on a fitted curve according to a steady state of the athlete, Widding and Gulsen teach those limitations. That is, Widding expressly teaches that various automated systems exist for accurately detecting start time, and thereby false starts, of a runner, wherein the runner’s starting moment is determined by a curve analysis algorithm (Col. 1, ln. 60-Col. 2, ln. 7). Additionally, Gulsen teaches that curve fitting of data in order to analyze and interpret the data is a known technique (p. 1). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize curve fitting techniques to more accurately detect the first movement of the athlete using the gathered sensor data, as taught by Widding and Gulsen.

Regarding claim 3, Mackovjak does not expressly disclose wherein the controller analyzes data from the sensor by fitting the curve to a sequence of time and distance data points, as discussed in claim 1. However, Widding teaches analyzing the data by fitting a curve to a sequence of time and distance data points and calculating a time of first movement as determined by a point of zero distance from the start position on the curve, using the controller (Fig. 5; Col. 1, ln. 61 – Col. 2, ln. 7; Col. 7, ln. 64 – Col. 8, ln. 2, where the athlete’s first movement is determined by curve analysis). Additionally, Gulsen teaches that curve fitting of data in order to analyze and interpret the data is a known technique (p. 1). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize curve fitting techniques to more accurately detect the first movement of the athlete using the gathered sensor data.

Regarding claim 4, Mackovjak discloses wherein the test includes a measurement of time for the athlete to travel a distance from the first movement at the start position to an end position (Abstract; Fig. 4; Col. 4, ln. 64-66; Col. 5, ln. 65 – Col. 7, ln. 9, where sprint-timing capabilities of an athlete are monitored, and reaction time and speed (distance over time) are evaluated).

Regarding claim 6, Mackovjak discloses wherein the sensor is an ultrasound, laser, radar, or video detector which defines a start zone for the athlete (Col. 6, ln. 14-16, where an ultrasonic sensor may be placed a measured distance from the athlete to signal when the athlete reaches a selected position).

Regarding claim 7, Mackovjak discloses wherein the gate and the sensor are separate from the controller and communicate wirelessly with the controller (Fig. 4; Col. 3, ln. 6-9, where an ultrasonic or infrared transmitter may be left external from the control unit, and where the gate/microphone providing an audible input 24 is also separate from the controller). 

Regarding claim 13, Mackovjak does not expressly disclose wherein the predetermined curve is a simple polynomial with parameters which are calculated by the data. However, Gulsen teaches this limitation (Abstract, where polynomials with certain parameters are used to fit curves to data points). It would have been obvious to one of ordinary skill in the art at the time of filing to determine a curve (best fit line/waveform) using a polynomial function with parameters calculated from the data, as taught by Gulsen and well-known in the art, in order to analyze the collected data.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mackovjak in view of Widding and Gulsen as applied to claim 1, and in further view of Galli (U.S. Pub. 2017/0065871 A1).
Regarding claim 2, Mackovjak discloses a sensor for accurately measuring reaction time (Col. 5, ln. 65-Col. 6, ln. 3). However, Mackovjak does not disclose wherein the sensor records a sequence of time and time-of-flight data points, or time and distance data points (emphasis added) (See Mackovjak, Col. 5, ln. 9-34, where time and time-of-flight data points are taken once when the athlete’s feet leave the ground and a second time when the athlete’s feet return to the ground to determine time in the air and therefore distance (height) traveled). Yet, Widding teaches a sensor configured to record a sequence of time and distance (i.e., acceleration, or meters per second squared) data points over an interval which starts and finishes respectively before and after first movement by the athlete to determine the athlete’s reaction time (Col. 3, ln. 38-44, where sensors, such as an accelerometer, collect timing data over an interval just before until just after an athlete leaves the starting block to detect reaction time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect a sequence of data points for evaluation to more accurately determine an exact starting time of a first movement of the athlete. 
Moreover, Mackovjak does not disclose wherein the sensor contains a data buffer. Yet, Galli teaches storing the measurement signals captured by the sensor(s) (i.e., accelerometer, gyroscope) before subsequently sending the measurement signals to the base station ([0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to temporarily store the sensed data via a data buffer for improved signaling, as taught by Galli ([0034]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mackovjak in view of Widding and Gulsen as applied to claim 1, and in further view of Kirson et al. (hereinafter “Kirson”) (U.S. Patent 6,072,751 A).
Regarding claim 5, Mackovjak discloses wherein the gate is a marker device which provides audible or visual signals (Abstract; Fig. 4, #24, audible input; Col. 6, ln. 14; Col. 6, ln. 65-Col. 7, ln. 2, or, where in the start on light sub-mode, a high power LED is momentarily illuminated on a control unit facing the athlete to provide status indications to the athlete). Mackovjak also discloses wherein the audible or visual signals indicate athlete start status during the test (Col. 6, ln. 40-43). However, Mackovjak does not disclose wherein the audible or visual signals also indicate athlete entry and athlete stable status. Yet, Kirson teaches an athletic training device to simulate race conditions and record training performances, comprising a loudspeaker configured to provide audible signals which includes athlete entry (Col. 3, ln. 18-19, where a “ready” signal indicates that the athlete is to ready themselves in the sensor zone/in the starting block) and athlete stable signals (Col. 3, ln. 55 – Col. 4, ln. 16, where “on your mark” and “set” signals may be given after preset periods of time following the “ready” signal but before the “go” signal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use preceding signals before an athlete start signal, as taught by Kirson, in order to prepare the athlete for the beginning of the test so that the athlete’s best performance data/reaction time may be collected.

Regarding claim 14, Mackovjak also discloses wherein the audible or visual signals indicate athlete start status during the test (Col. 6, ln. 40-43). However, Mackovjak does not disclose wherein the indications from the gate include an indication that the athlete is considered stable and can thus start when ready. Yet, Kirson teaches an athletic training device to simulate race conditions and record training performances, comprising a loudspeaker configured to provide audible signals which includes athlete entry (Col. 3, ln. 18-19, where a “ready” signal indicates that the athlete is to ready themselves in the sensor zone/in the starting block) and athlete stable signals (Col. 3, ln. 55 – Col. 4, ln. 16, where “on your mark” and “set” signals may be given after preset periods of time following the “ready” signal but before the “go” signal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate any one or all of the signals as taught by Mackovjak and Kirson depending on the activity performed (i.e., reaction time testing versus testing time for an athlete to run a specified distance once started).

Claims 8, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Widding in view of Gulsen.
Regarding claim 8, Widding discloses a method of determining first movement by an athlete at a start position (Abstract), comprising: locating the athlete in a start zone using a sensor (Fig. 5, region 61) and determining, using the sensor, that the athlete is stable in a start position in the start zone (Col. 8, ln. 5-62, where lower frequencies correspond to low level physical oscillations and applied forces as the athlete positions their feet, as shown in Fig. 5, region 62). Widding further discloses recording timing data during an interval which starts and finishes respectively before and after the first movement at the start position using a controller (Col. 3, ln. 38-44, where sensors, such as an accelerometer, collect timing data over an interval just before until just after an athlete leaves the starting block to detect reaction time) and analyzing the data by fitting a curve to a sequence of time and distance data points and calculating a time of first movement as determined by a point of zero distance from the start position on the curve, using the controller (Fig. 5; Col. 1, ln. 61 – Col. 2, ln. 7; Col. 7, ln. 64 – Col. 8, ln. 2, where the athlete’s first movement is determined by curve analysis). Additionally, Gulsen teaches that curve fitting of data in order to analyze and interpret the data is a known technique (p. 1). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize curve fitting techniques to more accurately detect the first movement of the athlete using the gathered sensor data.

Regarding claim 10, Widding discloses wherein the timing data is recorded as a sequence of time and time-of-flight data points, or time and distance (i.e., acceleration, or meters per second squared) data points (Fig. 3a; [0032-0033]; [0039]). Further, Widding discloses wherein the timing data is recorded with a sample rate in a range of milliseconds (Col. 8, ln. 1-2, where the data may be sampled several thousand times per second).

Regarding claim 11, Widding discloses wherein the point of zero distance from the start position Is determined from the curve as a steady state of the athlete (Col. 2, ln. 3-7, where the runner’s starting moment is determined to be the point in time at which the force on the sensor passes a very high threshold, or the moment at which the force (sensor data) peaks; Fig. 5; Col. 8, ln. 35-45, where region 61, point of zero acceleration, is indicative of a steady state of the athlete when the “set” signal is given).

Regarding claim 12, Widding does not expressly disclose wherein the predetermined curve (waveform) is a simple polynomial with parameters which are calculated by the data. However, Gulsen teaches this limitation (Abstract, where polynomials with certain parameters are used to fit curves to data points). It would have been obvious to one of ordinary skill in the art at the time of filing to determine a curve (best fit line/waveform) using a polynomial function with parameters calculated from the data, as taught by Gulsen and well-known in the art in order to analyze the collected data. 

Regarding claim 15, Widding discloses wherein the sensor takes distance-moved or time-of-flight measurements (Col. 3, ln. 38-44, where an accelerometer collects acceleration data, or distance-moved per time).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Widding in view of Gulsen as applied to claim 8, and in further view of Kirson.
Regarding claim 9, Widding discloses providing audible or visual status indications to the athlete including athlete start signals (Col. 3, ln. 53-59, where a speaker may be used to provide a starting signal and/or other timing data). However, Widding does not expressly disclose providing audible or visual status indications indicating athlete entry and athlete stable. Yet, Kirson teaches an athletic training device to simulate race conditions and record training performances, comprising a loudspeaker configured to provide audible signals which includes athlete entry (Col. 3, ln. 18-19, where a “ready” signal indicates that the athlete is to ready themselves in the sensor zone/in the starting block) and athlete stable signals (Col. 3, ln. 55 – Col. 4, ln. 16, where “on your mark” and “set” signals may be given after preset periods of time following the “ready” signal but before the “go” signal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use preceding signals before an athlete start signal, as taught by Kirson, in order to prepare the athlete for the beginning of the test so that the athlete’s best performance data/reaction time may be collected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715